DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16,18-20 in the reply filed on 8/28/2020 remains acknowledged.
Applicant’s election without traverse of:
(i) 	phentermine hydrochloride, 
cetostearyl alcohol, 
stearic acid, 
sorbitol, 
maltodextrin and 
magnesium stearate (claims 11, 14 and 16), 
Claims 1-16 and 18-20 reading thereon, in the reply filed on 8/28/2020 remains acknowledged.
Claim 17 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/2020.

Response to Arguments
Applicants' arguments, filed 4/13/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babul (US 9,125,833 B2; 2015 Sept), in view of Quadir et al. (“Evaluation of Hydrophobic Materials as Matrices for Controlled-Release Drug Delivery”; 2003; Pakistan Journal of Pharmaceutical Sciences; 16(2): 17-28).
Babul teaches multimodal abuse resistant and extended release formulations (title).  Several studies have suggested the benefits of extended release over immediate release opioids. Ferrell et al (Oncol Nur Forum 1989; 4:521-6) compared 12-hourly controlled release morphine and short-acting analgesics in cancer pain and demonstrated that compliance increased as the required dosing frequency decreased, and noncompliance resulted in suboptimal pain control and poor quality-of-life outcomes. Arkinstall et al. (Pain 1995; 62:169-78) demonstrated that around that twice daily administration of controlled release codeine provided superior to pain control than a PRN regimen of acetaminophen plus codeine (2:38-48). Extended release formulations have become highly preferable and in some cases, the standard of care for the management of a wide variety of conditions, particularly chronic conditions. Additionally, extended release formulations can make otherwise non-viable pharmaceutical agents (e.g., due to an exceedingly short duration of effect) into viable formulations with clinical and commercial potential (5:56-62).
In some preferred embodiments, abusable drug pharmaceutical compositions and methods of the present invention provide (i) abuse deterrence; (ii) extended release; and (iii) simultaneous abuse deterrence and extended release, prepared using one or more ADER compounds (13:35-39).
As used herein, the term “ADER. “ADER material” and “ADER agent” refers to one or more compounds selected from the group consisting of: … (d) poorly water soluble, high melting point (mp=45 to 100° C.) waxes (13:40-45).
Among active compounds used to prepare ((i) abuse deterrence; or (ii) extended release; or (iii) protection against alcohol dose dumping; or (iv) protection against significant changes in bioavailability due to fed or fasted states; or (v) protection against significant changes in bioavailability due to fed or fasted states; or (vi) more than one of the foregoing properties; wherein the dosage form is prepared: (I) using compounds selected from the group consisting of: … (d) poorly water Soluble, high melting point (mp=45 to 100° C.) waxes, and mixtures thereof; and (II) … anorectic compounds selected from the group comprising … phentermine … (162:1-8, 10-11, 28).
Representative examples of poorly water soluble, high melting point (mp=45 to 100°C.) waxes of the present invention include, without limitation: … (Xvii) Applicant elected cetostearyl alcohol (e.g., cetearyl alcohol; Crodacol CS90TM; Lanette OTM, Tego Alkanol 1618TM; Tego Alkanol 6855TM); (xviii) beeswax.  (89:37-39, 61-63; These waxes are ADER materials).  Any amount of ADER may be used; in some embodiments the total amount of ADER is about 5 to about 98 percent, more preferably 10-85% of the composition (91:15-19).
The present invention can also optionally include other ingredients to enhance dosage form manufacture from a pharmaceutical composition of the present invention; some embodiments include one or more pharmaceutically acceptable fillers (bulking agents), diluents (bulking agents) and lubricants (92:49-56).
The formulation optionally comprises auxiliary materials (or pharmaceutically excipients), which include (i) binders such as a dextrin; (iii) filling agents such as Applicant elected sorbitol; (v) lubricants such as Applicant elected magnesium stearate, and Applicant elected stearic acid; (vii) diluents such [as] Applicant elected sorbitol; (viii) anti-adherents or glidants such as magnesium stearate (93:9-11, 20, 26-27, 31, 37-41, 48-49) and (ix) Pharmaceutically compatible carriers such as maltodextrin (93:58-58, 60).  
The pharmaceutical compositions and dosage form of the invention may further contain one or more pharmaceutically acceptable excipients. When used in the present invention, pharmaceutically acceptable excipients can play a small or significant role in the behavior of the dosage form, depending on the choice of excipient, quantity of excipient and interaction with other constituents of the dosage form and the gastrointestinal tract (4:3-10).
Thus, Babul teaches each of the required ingredients, phentermine as active agent subject to abuse, and all other Applicant elected components: cetostearyl alcohol as poorly water soluble, high melting point wax (ADER), maltodextrin as pharmaceutically compatible carrier, sorbitol as filling agent, steric acid as lubricant, magnesium stearate as lubricant and glidant/anti-adherant.  It would have been obvious to combine each of these six ingredients motivated by the teachings for each of these ingredients.
It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Thus, selecting a combination of cetostearyl alcohol as poorly water soluble, high melting point wax (ADER), maltodextrin as pharmaceutically compatible carrier, sorbitol as filling agent, steric acid as lubricant, and magnesium stearate as lubricant and glidant/anti-adherant, would have been obvious, giving the composition of claim 1.
Regarding the recited phentermine hydrochloride salt, Babul teaches In some preferred embodiments, the dosage form provides an oral pharmaceutical composition comprising a therapeutically effective amount of abusable drug or a pharmaceutically acceptable salt of abusable drug or a mixture thereof and ADER material (23:64-24:1).  In reviewing exemplified salts, morphine HCl is used in Example 4, oxycodone HCl is used in Example 8, oxymorphone HCl is used in Example 9, hydromorphone HCl is used in Example 10, methadone HCl is used in Example 21, propiram HCl is used in Example 24, and Tramadol HCl is used in many examples (see 113:13, 24).  Thus, hydrochloride is a commonly used salt, and would have been obvious to select when preparing a phentermine salt.  This renders obvious the composition of claim 11.
Claims 3-10, 12-16, 18-20 each recite individual amounts or ranges of amounts, or ratios or both, for one or more ingredients.  Because waxes are taught at a broad range, including 10-85%, and excipients are also taught for a broad range, the ranges and ratios of each of these claims are considered obvious as a result of routine optimization of the amounts of each of the obvious six ingredients required by the claims, based on the purposes taught.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes that a review of the specification did not identify any surprising result (i.e., criticality) to the recited ranges/ratios.  Therefore, the claims are obvious.
The Examiner notes that claimed ranges and ratios are considered within ranges taught by the prior art, and/or are obvious as a result of routine optimization of amounts to release phentermine in an extended release formulation.  However, in view of the amendment to independent claim 1, requiring the weight ratio between hydrophilic excipients (bulking agent; i.e., sorbitol + maltodextrin in the elected embodiment) and hydrophobic excipients (wax + fatty acid + lubricant; i.e., cetostearyl alcohol + stearic acid + magnesium stearate, in the elected embodiment) to be within the range of 3-3.5, further evidence from Quadir provides motivation to explore amounts and ratios similar to that required by the claims.
Quadir teaches an evaluation of hydrophobic materials as matrices for controlled release drug delivery (the same purpose discussed by Babar at 161:66-162:1; see (ii)).  Quadir teaches matrix tablets of theophylline were prepared using inter alia, Applicant elected stearic acid, and Applicant elected cetostearyl alcohol as rate-retarding agents by direct compression process (abstract).  
Table 1 includes TSA-1, using 100 mg (24.6%) stearic acid, with Mg-stearate at 2 mg (total of stearic acid + Mg-stearate is 25.1%); and TCSA-1 with the same amount of cetostearyl alcohol.  These are labeled “at 25% wax-lipid level”.
Table 2 uses higher amounts of the wax, replacing Ludipress (Ludipress is known to be a filler/binder/disintegrant combination, containing lactose (93%), Povidone K30/Kollidon 30 (3.5%) and Crospovidone/Kollidon CL (3.5%); see https://www.americanpharmaceuticalreview.com/25260-Excipients/5822276-Ludipress/ accessed 7/23/2021).
Figure 1 depicts the release profile of theophylline over 8 hours:

    PNG
    media_image1.png
    726
    1188
    media_image1.png
    Greyscale

Inspection of the 25% wax-lipid data (panel a) shows for TSA-1 the time for 50% release is about 90 minutes; for TCSA-1 the 50% release time is about 5.75 h (about 345 minutes).  For the 50% wax lipid data (panel b) shows for TSA-2 the time for 50% release is about 7.5 h (about 450 min); for TCSA-2 the time for 50% release is over 8 h.  The skilled artisan would have expected a mixture of cetostearyl alcohol and stearic acid (using magnesium stearate as lubricant), in total amount of 25% (i.e., 23% cetosteryl alcohol and 2% magnesium stearate), to achieve a release profile between that of TSA-1 and TCSA-1 (interpolating 50% release in 3-4 h time frame).  Because of the demonstrated concentration dependence, further reduction of total waxy excipients (cetostearyl alcohol, stearic acid and magnesium stearate), to say, 20% would have further reduced the time period for 50% release (to perhaps 2-3 hours).  Final release profile would have been obvious to optimize, considering the evidence and time of release shown by Quadir, predicting similar behavior to that of the Declaration (see discussion below).
The ratio of bulking agent (lactose) to wax can be calculated from the formulations of Quadir.  For the Table 1 formulations this is 200 (.93) /102 = 1.82.  For the Table 2 formulations the ratio is lower, 100 (.93) / 200 = 0.465.  Based on these values, increasing the ratio (by reduction of wax/hydrophobic excipients, and corresponding increase in bulking agent sorbitol/maltodextrin taught by Babul would have reasonably been expected to achieve 50% release in the 1.25 to 2.5 h range.
Using 16-23% of the cetostearyl alcohol with the 2% magnesium stearate (amounts taught by Quadir; 2% is a typical amount for lubricant), based on above considerations would have been obvious. 6-10% of phentermine HCL (reading on claim 3; 6% of active is used in Example 41 of Babul, and 10% of active is used in Example 40) would have been obvious.  Bulking agents are typically used in a majority amount, rendering obvious a range, say, from 50-80%, split evenly between the diluent sorbitol and the bulking agent maltodextrin (25-40% each) would have been obvious.  This permits a balance for the stearic acid, say from 5-15%. Thus, amounts of claims 3, 4 are obvious.  The sum of amounts of cetostearyl alcohol (16-23% wax), stearic acid (5-15% fatty acid) and magnesium stearate (2% lubricant) range from 23-40%, substantially overlapping with claim 5, rendering this range obvious.  Ratio of wax/ (fatty acid + lubricant is (16-23) / (7-17) or a ratio of about 0.9-3:1, overlapping with the ratio range of claim 9, rendering the range obvious.  Ratio of fatty acid/lubricant is (6-15)/2 or 3-8:1, overlapping and close to claim 10, rendering this ratio range obvious.  Other amounts and ratios of claims 13-16 are also overlapping and/or close rendering each claim obvious.  The ratio of bulking agent/ (wax, fatty acid and lubricant) is (50-80)/(23-40) range from 2-3.5:1, overlapping with the ratio of claim 1, rendering the ratio obvious.  The amended ratio of maltodextrin to sorbitol would have been obvious at 1:1, based on using equal amounts of the diluent sorbitol and the bulking agent maltodextrin.
Each of the claimed ratios and amounts (or sums of amounts) are also obvious, as a result of routine optimization to optimize the controlled release, starting with the above reasoned amounts.  
The Examiner previously reviewed a legible copy of the Declaration of inventor Federico Stroppolo provided on 7/20/2021 (see attached, supplied by Applicant as a response to the Examiner’s request).  Table 1 is reproduced below.  The Examiner also calculated the total concentration of hydrophobic excipients (Hydrophobic excipients/Total weight, %), presented in the added row given below the reproduced Stroppolo table:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

65
37.5
29.2
20.8
20.8
20.8
21.8
22.7
22.1
21.8


Chart 1 shows dissolution profiles for the 10 formulations (at time points 0, 60, 210 and 420 minutes):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The Examiner notes the dashed lines form what Mr. Stroppolo labels upper and lower limits.  These are not recited in the claims, and the Examiner does not identify either of these in the disclosure (extended release formulations typically release an active agent over, say 8 hours to 24 hours; but extended release on the order of months or longer are also know in the art; the 7 hour measured dissolution profile appears to be a later, current selection of a preferred release time period.  The Examiner does acknowledge that one of the tested formulations corresponds to Example 2).  7 formulations have dissolution profiles that fall within the dashed ranges, the last 7 of the table.  The first three formulations of the table have dissolution profiles below the lower limit dashed line (i.e., slower release than the “lower limit”).  The Examiner notes that all of the 7 formulations have total hydrophobic ingredient concentrations within a tight range, from 20.8-22.7% (see added calculation row above).  The other 3 have higher total concentrations of hydrophobic ingredient content, from 29.2-65%.  (Mr. Stroppolo characterizes the difference in terms of ratios, but concentrations of hydrophobic ingredients can alternately be discussed/relied on to predict the results reported.  It is further noted that each of the three also have no maltodextrin, whereas each of the 7 have maltodextrin present (it is not clear how removal of maltodextrin effects dissolution kinetics.)
Mr. Stroppolo takes the position that the first three formulations of the table, which have dissolution profiles below the lower limit, are inferior, because of the slow release.  The other 7 formulations have dissolution that falls within the dashed ranges.  Mr. Stroppolo alleges the faster release is unexpected (Item 10ff).  The Examiner does not agree that unexpected results have been established, when the evidence of Quadir is considered.  Quadir establishes about 25% content of hydrophobic ingredients, including the elected cetostearyl alcohol (with magnesium stearate), and stearic acid (with magnesium stearate), have substantially faster release rates than 50% content of hydrophobic ingredients.  The skilled artisan would have predicted that the obvious combination of cetostearyl alcohol, stearic acid (with magnesium stearate) would have given release profiles falling between the individual formulations.  The skilled artisan would have predicted that further reduction of hydrophobic ingredients (combined amounts reduced to the tested 20.8-22.7% range, achieved by using higher amount of the elected sorbitol and maltodextrin, resulting in a higher ratio of bulking agent to hydrophobic excipients), would have been predicted to further increased the release rates of a given drug being formulated with this mixture of hydrophilic excipients and a bulking agent in an extended release tablet.  Thus, while the amounts are not exactly the same, the trends from Quadir appear to predict the results of the data presented in the declaration.
Thus, the results are not considered surprising, but are predicted by the prior art.   Per MPEP 716.02(c)(II), expected beneficial results are evidence of obviousness.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).
MPEP 716.02 indicates any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the differences is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).
Furthermore, MPEP 716.02(d) requires unexpected results [when present] to be commensurate in scope with the claimed invention.  The 7 last formulations of Table 1 of the Declaration are not commensurate in scope with any rejected claim, in terms of the specific combination of ingredients present, and the range of amounts used in the tested formulations.  While a delineation has been made in terms of the ratio recited in the last two lines of claim 1, as the Examiner shows, the criticality may alternately be considered in terms of total concentration of cetostearyl alcohol + stearic acid + magnesium stearate, replacing the recited ratio.  (Based on the tested total concentration of hydrophilic ingredients, the results are predicted.)
Regarding criticality, MPEP 2144.05 (III) (A) indicates: Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%))
In the instant case, because the results are not considered to be unexpected (when Quadir is taken into account), the Examiner does not agree that criticality has been established.
Finally, specific amounts of ingredients and ratios are considered obvious as a result of routine optimization, based on the desire to achieve similar or faster release than the examples of Quadir. As discussed in MPEP 2144.05 (II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a reference process which differed from the claims only in that the prima facie reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")  … See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Applicant argues:
Applicant respectfully traverses. 
As an initial matter, independent claim 1 was amended to further require a narrow ratio range of dextrin to polyalcohol. Thus, not only has the Applicant discovered a specific ratio between hydrophilic and hydrophobic excipients, but he has also surprisingly found that a narrow range of dextrin to polyalcohol in the formulation is essential for the extended release of the active ingredient. 
Thus, Babul fails to teach or suggest the following limitation of independent claim 1: wherein the weight ratio between hydrophilic excipients comprising the bulking agent and hydrophobic excipients comprising the wax, the fatty acid and the lubricant is between 3 and 3.5 wherein the weight ratio of said dextrin to said polyalcohol is between 0.5 and 1.5 Quadir fails to make up for these deficiencies. 
Actually, contrary to what the Examiner argues, it would not have been obvious for one skilled in the art reduce the maltodextrin content in Quadir because, as confirmed in the well known and authoritative Handbook of Pharmaceutical Excipients , p. 317 (concurrently submitted with IDS), "maltodextrin appears to have no adverse effect on the rate of dissolution of tablet". ). Therefore, it was completely surprising that Applicant discovered maltodextrin was found to vehicle water within the matrix of the formulation thus improving the dissolution rate thereof. 
In addition, it can be easily appreciated in the previously filed experimental data from the May 5, 2021 Declaration Submitted Under 37 C.F.R. § 1.132 , ¶ 8 (reproduced below for convenience) that for all the claimed formulations having a ratio between hydrophilic and hydrophobic excipients comprised between 3 and 3.5, the dextrin/polyol weight ratio is close to 1, i.e. between 0.5 and 1.5 as supported at ¶ 0035 of Published Specification: 
[[See the above table]]
Thus, Applicant has surprisingly found that the amount of dextrin and that of polyalcohol (sorbitol in the tested formulations) should be between 0.5 and 1.5, preferably close to 1, in order to obtain a dissolution profile as required for an extended-release formulation. 
In addition, the required dissolution profile, expressed with lower and upper dashed lines in the graphs, is well known to one of ordinary skill in the art, as evidenced by a Presentation made in 1988 during a workshop in pharmaceutical technology "Dissolution profile for ER products" (also concurrently submitted with IDS). Page 6, Figure 3 of this 1998 Presentation provides, inter alia, the parameters for a dissolution profile that ensure an efficient release of the active ingredient: 

    PNG
    media_image4.png
    352
    554
    media_image4.png
    Greyscale

Thus, the proposed limits (dashed lines) as set in Chart 1 of the May 5, 2021 Declaration Submitted Under 37 C.F.R. § 1.132 , ¶ 9 were extrapolated from the following used parameters: 
1 hour: 25 - 45 % 
3.5 hours: 55 - 75 % 
7 hours: >70%
As required in Figure 3 of this 1998 Presentation reproduced above, the proposed parameters set is able to: 
- provide assurance that premature drug release does not occur, 
- a pattern should be followed and 
- that in practice the release occurs almost quantitatively. 
However, Quadir does not teach or suggest that a dextrin should be present in the extended-release formulation for obtaining a dissolution profile providing an efficient release of the active ingredient. Nor does Quadir teach or suggest that a dextrin and a polyalcohol should be present in a weight ratio between 0.5 and 1.5 for preparing an extended-release formulation, thus ensuring a constant and reproducible release and dissolution of phentermine. 
Thus, Applicant respectfully submit that amended independent claim 1, as well as pending dependent claims 3-6, 9-16 and 19-20 are patentable over the cited art, and withdrawal of this rejection is respectfully requested. 

This is not persuasive.  
It is noted that the workshop presentation cited is in the prior art, and could have been utilized to optimize amounts of the 6 obvious components, to give a profile within the desired criteria.
The rejection provides a reasoned basis to utilize ranges of components that overlap with the 3-3.5 ratio of claim 1.  Additionally, use of equal amounts of sorbitol and maltodextrin would have been obvious when selecting these two compounds as bulking agents (sorbitol taught as diluent and maltodextrin as bulking agents).  Thus, the amended ratio of 0.5-1.5 is considered obvious.
Optimizing dissolution rate would have been obvious. The considerations of Quadir provide a basis for selection of a range of cetostearyl alcohol (with 2% magnesium stearate), which motivates selection of amounts in the range about 16 to 23% cetostearyl alcohol, based on optimizing the release profile.
While Applicant advances the theory that the 3-3.5 ratio between hydrophilic and hydrophobic excipients and dextrin/sorbitol (there is no data for other polyols) of 0.5-1.5 obtain “a dissolution profile as required for an extended-release formulation”.  Applicant was “surprised” by this.  The Examiner notes that the profile relied on (shown in the prior filed declaration), does not rely on any claimed criteria for release amounts at any particular times.  In fact, the teachings of Babul explicitly are focused on extended release formulations, and thus, necessarily achieve a dissolution profile suitable for the objected taught.  When the data utilize hydrophobic components as a percent of total formulations (added line calculated by the Examiner for the table), the data closely correspond to what is predicted from Quadir.  Applicant’s surprise is predicted by the prior art.
The Examiner does not agree that the ratios of claim 1 have any criticality related to any disclosed objectives.  The prior Declaration has been addressed on the record, and considerations are included above.
As discussed above, the claims are prima facie obvious.  The evidence of the declaration was previously considered with respect to whether or not it establishes any secondary consideration.  Because the release profile is suggested from consideration of hydrophobic amounts, when data for cetostearyl alcohol and magnesium stearate is evaluated from Quadir, and similar release profiles are suggested for the hydrophobic component percentages calculated by the Examiner for this data, the evidence is not considered to be unexpected.
Even if unexpected results were considered to be established, there are only 7 formulations tested that fall within the desired release profile.  There is no rejected claim that requires the specific combination of compounds in the amounts tested.  Thus, it cannot be said that the data (expected or unexpected) is commensurate in scope to the claims.
Additionally, criticality has not been established (see further discussion about these points in the rejection).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611